Name: Commission Regulation (EC) No 2705/98 of 14 December 1998 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  means of agricultural production
 Date Published: nan

 Avis juridique important|31998R2705Commission Regulation (EC) No 2705/98 of 14 December 1998 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community Official Journal L 340 , 16/12/1998 P. 0003 - 0018COMMISSION REGULATION (EC) No 2705/98 of 14 December 1998 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 25 thereof,Whereas, to help in determining the movement of prices on the market, the price on the representative markets of the Community must be derived from the prices recorded on the representative market or markets of each Member State for the various categories of bovine animals, taking into account the relative quantity of each of these categories and the relative size of the cattle population of each Member State;Whereas the price recorded on the representative markets of the Community may be taken as the average of the prices of the bovine animals in question on the representative market or markets of each Member State; whereas this average should be weighted in accordance with the coefficients expressing the relative size of the cattle population of each Member State for each category marketed in a reference period;Whereas the representative market or markets for each Member State should be selected on the basis of experience in recent years; whereas, moreover, where there is more than one representative market in a Member State the arithmetic average of the quotations recorded on these markets should be taken; whereas, in view of the experience gained, the markets of Luxembourg, Austria, Sweden and Finland should be excluded from the determination of prices in the Community because of the low representativity of the prices for live bovine animals in those Member States;Whereas the price recorded on the market is based on the quotations, excluding tax, for live cattle; whereas, in certain Member States, the quotations are based on the quotations for meat; whereas a coefficient must therefore be fixed to convert these quotations;Whereas, when the prices are recorded on the representative markets of the United Kingdom, allowance must be made for the relative importance of cattle farming as between Great Britain and Northern Ireland; whereas, to this end, the average price of adult bovine animals recorded on the markets of Great Britain and the average price of adult bovine animals recorded on the markets of Northern Ireland should be corrected by a coefficient reflecting the scale of production in these two regions of the United Kingdom;Whereas to have a complete picture of the market situation at all times, it is necessary to know the prices of certain categories of cattle with a live weight of 300 kilograms or less;Whereas Member States may, because of veterinary or health protection regulations, find it necessary to take measures which affect quotations; whereas, in such circumstances, it is not always suitable when recording market prices to take into account quotations which do not reflect the normal trend of the market; whereas, consequently, certain criteria should be laid down allowing the Commission to take account of that situation;Whereas, to monitor better the Community market for categories of bovine animals other than adult bovines, provision should be made for a survey of prices for these categories; whereas for the Member States representative of these different types of bovine animals, Annexes III to V detailing the information to be provided for the price survey for each of these bovine animal categories should be established;Whereas Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (3), as last amended by Regulation (EC) No 3270/94 (4), should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. The price of adult bovine animals on the representative Community markets shall be the average of the prices of adult bovine animals, weighted by the coefficients laid down in Annex I, recorded on the representative wholesale market or markets of each producer Member State.2. The list of representative markets for bovine animals by Member State is laid down in Annexes II to V to this Regulation, based on the categories of bovine animals mentioned in these Annexes.3. Member States shall inform the Commission of the representative markets for each category of bovine animal. This information may be revised in the light of how the marketing of bovine animals develops in each Member State.The weighting coefficients referred to in paragraph 1 may be revised if changes are noted in the size of the cattle population in each Member State relative to cattle numbers in the Community.Article 2 1. The price of adult bovine animals on the representative market or markets of each Member State shall be the average, weighted by coefficients reflecting the relative size of each category and quality, of the prices recorded for the categories and qualities of adult bovine animals and the meat thereof during a seven-day period preceding the day of notification in that Member State at the same wholesale stage.2. In Member States with several representative markets, the price of each category shall be the arithmetic average of the quotations recorded on each of these markets. Where markets are held more than once during the seven-day period referred to in paragraph 1, the price of each category shall be the arithmetic average of the quotations recorded each market day on the same market. If, in the course of any given week, the price is not recorded on a particular market for a particular category, the market price for that category in the Member State shall be the arithmetical average of the other markets.3. In the United Kingdom, the weighted average price of bovine animals on the representative markets of Great Britain and of Northern Ireland shall be corrected by the respective special coefficients fixed in Section K(3) of Annex II.4. Where quotations are not based on 'live weight excluding tax` prices, the quotations for the different categories and qualities shall be corrected by the live weight conversion coefficients laid down in Sections D, E, F, I and J of Annex II.Article 3 1. Member States shall inform the Commission not later than midday (Brussels time) on Thursday each week of the quotations for the categories of adult bovine animals recorded on their representative markets.2. Where information is not available, the quotations recorded on the representative Community markets shall be determined with particular reference to the latest quotations known.Article 4 Where one or more Member States take measures for veterinary or health protection reasons which affect the normal movement in quotations recorded on their markets, the Commission may authorise the Member State:- either to disregard the quotations recorded on the market or markets in question,- or to use the last quotations recorded on the market or markets in question before those measures were put into effect.Article 5 1. The average Community price, per head, of male calves between eight days and three weeks old shall be the average of the prices of the bovine animals referred to above, weighted by the coefficients laid down in Annex III A, recorded on the main markets of the Member States representative of this type of production.2. The prices of the bovine animals referred to in paragraph 1 recorded on the representative market or markets of each Member State concerned shall be the average, weighted by coefficients reflecting the relative proportion of each breed or quality, of the prices recorded exclusive of VAT for these animals during a seven-day period in that Member State at the same wholesale stage.3. Annex III lays down:(a) the weighting coefficients referred to in paragraph 1 and used to calculate the average Community price of the bovine animals referred to in that paragraph; these coefficients are established using the number of dairy cows recorded in the Community;(b) the breeds and qualities of the animals;(c) the weighting coefficients referred to in paragraph 2.4. The Member States concerned shall inform the Commission not later than midday on Thursday each week of the quotations for the bovine animals referred to in paragraph 1 recorded on their representative markets during the seven-day period preceding the day on which the information is given.Article 6 1. The average Community price, by kilograms of live weight, of male store cattle aged on average between 6 and 12 months and weighing 300 kilograms or less, shall be the average of the prices of the bovine animals referred to above, weighted by the coefficients laid down in Annex IV A, recorded on the main markets of the Member States representative of this type of production.2. The price of the bovine animals referred to in paragraph 1 recorded on the representative market or markets of each Member State concerned shall be the average, weighted by coefficients reflecting the relative proportion of each breed or quality, of the prices recorded exclusive of VAT for these animals during a seven-day period in that Member State at the same wholesale stage.3. Annex IV lays down:(a) the weighting coefficients referred to in paragraph 1 and used to calculate the average Community price of the bovine animals referred to in that paragraph; these coefficients are established using the number of suckler cows recorded in the Community;(b) the breeds and qualities of the animals;(c) the weighting coefficients referred to in paragraph 2.4. The Member States concerned shall inform the Commission not later than midday on Thursday each week of the quotations for the bovine animals referred to in paragraph 1 recorded on their respective markets during the seven-day period preceding the day on which the information is given.Article 7 1. The average Community price, per 100 kilograms of carcase weight, of slaughter calves obtained principally using milk or milk preparations and slaughtered at around six months of age, shall be the average of the prices of the bovine animals referred to above, weighted by the coefficients laid down in Annex V A, recorded on the main markets of the Member States representative of this type of production.2. The price of the bovine animals referred to in paragraph 1 recorded in the quotation centre or centres of the Member States concerned shall be the average, possibly weighted by coefficients reflecting the relative proportion of each quality, of the prices recorded exclusive of VAT for these animals during a seven-day period at the slaughterhouse entry stage.3. Annex V lays down:(a) the weighting coefficients referred to in paragraph 1 and used to calculate the average Community price of the bovine animals referred to in that paragraph; these coefficients are established using the net production (slaughterings) of calves in the Community;(b) the qualities of such cattle;(c) the weighting coefficients referred to in paragraph 2.4. The Member States concerned shall inform the Commission not later than midday on Thursday each week of the quotations for the carcases of the bovine animals referred to in paragraph 1, recorded in their respective quotation centres during the seven-day period preceding the day on which the information is given.Article 8 Regulation (EEC) No 610/77 shall be repealed on 31 December 1998.Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 77, 25. 3. 1977, p. 1.(4) OJ L 339, 29. 12. 1994, p. 48.ANNEX I >TABLE>ANNEX II Factors entering into the determination of prices of adult bovine animals recorded on the representative Community markets A. BELGIUM 1. Representative market Anderlecht, Brugge, Ciney2. Categories, qualities and coefficients >TABLE>B. DENMARK 1. Representative market (quotation centre) Copenhagen2. Representative markets (physical) Aalborg, Ã arhus, SkÃ ¦rbÃ ¦k, Odense, Kolding, Kliplev, Horsens, Hobro3. Categories, qualities and coefficients >TABLE>C. GERMANY 1. Representative markets >TABLE>2. Categories, qualities and coefficients >TABLE>D. GREECE 1. Representative markets (quotation centres) Ã Ã «Ã ¥Ã ®Ã ¡Ã ­Ã ¤Ã ±Ã ¯Ã ½Ã °Ã ¯Ã «Ã § (Alexandroupoli)Ã Ã Ã ±Ã ±Ã ¥Ã ² (Serres)Ã Ã ±Ã Ã ªÃ ¡Ã «Ã ¡ (Trikala)Ã Ã Ã ±Ã ¯Ã ©Ã ¡ (Veroia)2. Categories, qualities and coefficients >TABLE>E. SPAIN 1. Representative markets >TABLE>2. Categories, qualities and coefficients >TABLE>F. FRANCE 1. Representative markets (quotation centres) (a) Young bovines>TABLE>(b) Other than young bovines>TABLE>2. Categories, qualities and coefficients >TABLE>G. IRELAND 1. Representative markets >TABLE>2. Categories, qualities and coefficients >TABLE>H. ITALY 1. Representative markets >TABLE>2. Categories, qualities and coefficients >TABLE>I. NETHERLANDS 1. Representative markets 's Hertogenbosch, Leiden, Zwolle2. Categories, qualities and coefficients >TABLE>J. PORTUGAL 1. Representative markets (quotation centres) >TABLE>2. Categories, qualities and coefficients >TABLE>K. UNITED KINGDOM 1. Representative markets >TABLE>2. Categories, qualities and coefficients >TABLE>3. Special weighting coefficients >TABLE>ANNEX III Survey of prices of bull calves eight days to three weeks old A. WEIGHTING COEFFICIENTS >TABLE>B. GERMANY 1. Representative markets In the absence of public markets, prices are recorded by the official departments of the chambers of agriculture, and farmers' cooperatives and unions.2. Qualities and coefficients >TABLE>C. SPAIN 1. Representative markets: Torrelavega (Cantabria), Santiago de Compostela (Galicia), Aviles (Asturias), LeÃ ³n (Castilla y LeÃ ³n)2. Qualities and coefficients >TABLE>D. FRANCE 1. Representative markets Rethel, Dijon, Rabastens, Lezay, Lyon, Agen, Le Cateau, Sancoins, ChÃ ¢teau-Gonthier, Saint Ã tienne2. Qualities and coefficients >TABLE>E. IRELAND 1. Representative markets Bandon, Maynooth2. Qualities and coefficients >TABLE>F. ITALY 1. Representative markets (a) Modena, Parma, Vicenza(b) Prices recorded on import markets2. Qualities and coefficients >TABLE>G. NETHERLANDS 1. Representative markets Leeuwarden, Zwolle, Den Bosch, Leiden, Doetinchem2. Qualities and coefficients >TABLE>H. UNITED KINGDOM 1. Representative markets Approximately 35 markets (England and Wales)2. Qualities and coefficients >TABLE>ANNEX IV Survey of prices of light store cattle 6 to 12 months old with a live weight of 300 kg or less A. WEIGHTING COEFFICIENTS >TABLE>B. SPAIN 1. Representative markets Salamanca (Castilla y LeÃ ³n)Talavera (Castilla-La Mancha)2. Qualities and coefficients >TABLE>C. FRANCE 1. Representative markets (quotation centres) Limoges, Clermont-Ferrand, Dijon2. Qualities and coefficients >TABLE>D. IRELAND 1. Representative markets Bandon, Maynooth, Kilkenny, Roscommon2. Qualities and coefficients >TABLE>E. ITALY 1. Representative markets (a) Modena, Parma, Montichiari(b) Prices recorded on import markets2. Qualities and coefficients >TABLE>F. UNITED KINGDOM 1. Representative markets Approximately 35 markets (England and Wales)2. Qualities and coefficients >TABLE>ANNEX V Survey of prices of veal calves slaughtered when about six months old A. WEIGHTING COEFFICIENTS >TABLE>B. BELGIUM 1. Quotation centres (slaughterhouses) Provinces of Antwerp and Limburg2. Qualities Veaux blancs, conformation classes E, U and RC. FRANCE 1. Quotation centres Commissions paritaires des rÃ ©gions Sud-Ouest, Centre, Centre-Est/Est, Nord/Nord-Ouest, Ouest2. Qualities Veaux blancs, all conformation classes E, U, R, OD. ITALY 1. Quotation centres (slaughterhouses) Bergamo, Modena, Venice, Vercelli2. Qualities Carne bianca, conformation classes U, R, OE. NETHERLANDS 1. Quotation centres (slaughterhouses) Apeldoorn, Nieuwekerk a/d IJssel, Den Bosch, Aalten, Leeuwarden2. Qualities and coefficients >TABLE>All conformation classes